SUMMARY ORDER
Plaintiff-appellant Kathleen Riley appeals from the District Court’s November 24, 2015 judgment dismissing her complaint as barred by the applicable statute of limitations. “We review de novo a district court’s grant of a motion to dismiss, including its legal interpretation and application of a statute of limitations.... ” Deutsche Bank Nat. Trust Co. v. Quicken Loans Inc., 810 F.3d 861, 865 (2d Cir. 2015). Applying this standard, we affirm, substantially for the reasons stated by the District Court in its thorough and well-reasoned November 24, 2015 opinion and order. See Riley v. Brook, No. 2:15-CV-150, 2015 WL 7572308 (D. Vt. Nov. 24, 2015) (citing Vt. Stat. Ann. tit. 12, § 513 (2016)).
CONCLUSION
We have considered all of Riley’s arguments on appeal and found them to be without merit. Accordingly, the November 24, 2015 judgment of the District Court is AFFIRMED.